Case 1:20-cr-00080-RJS-JCB Document 41-1 Filed 04/21/21 PageID.142 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         DISTRICT OF UTAH, NORTHERN DIVISION


 UNITED STATES OF AMERICA,                                     Case No. 1:20-CR-00080-RJS

                         Plaintiff,                            ORDER OF FORFEITURE

         vs.                                                    Chief Judge Robert J. Shelby
 BREANNE JANETTE WELLS,

                         Defendant.


        The defendant has plead guilty. Dkt. No. 38. Having examined her factual admissions in

 support of the plea, Dkt. No. 40, and on the government’s Motion for Order of Forfeiture, and

 good cause appearing, the court makes the following findings:

        1.      As a result of a guilty plea to Counts 1 and 2 of the Indictment, Possession of

 Methamphetamine and Heroin with Intent to Distribute, in violation of 21 U.S.C. § 841(a)(1),

 under 21 U.S.C. § 853 the defendant must forfeit to the United States any property, real or personal,

 constituting, or derived from, any proceeds the defendant obtained, directly or indirectly, as a result

 of the said violations; and any property, real or personal, used, or intended to be used, in any

 manner or part, to commit, or to facilitate the commission of the offense.

        2.      Based on the information provided in the government’s motion, the Indictment, and

 the guilty plea of the defendant that include her agreement regarding the forfeiture, the court finds

 that: $9,547.00 in United States currency is subject to forfeiture, that the defendant had an interest

 in said property, and that the government has established the requisite nexus between the subject

 property and the offense.



                                                   1
Case 1:20-cr-00080-RJS-JCB Document 41-1 Filed 04/21/21 PageID.143 Page 2 of 3




         3.       In accordance with Fed. R. Crim. P. 32.2(b)(1)(A), and 21 U.S.C. § 853, the above-

 described property is hereby forfeited to the United States of America.

         4.       Upon the entry of this Order, in accordance with Fed. R. Crim. P. 32.2(b)(3), the

 Attorney General (or designee) is authorized to seize the above properties and conduct any

 discovery proper in identifying, locating, or disposing of the property subject to forfeiture.

         5.       Upon entry of this Order, the Attorney General or Secretary of the Treasury (or

 designee) is authorized to commence any applicable proceeding to comply with statutes governing

 third-party interests, including giving notice of this Order.

         6.       In accordance with Fed. R. Crim. P. 32.2(b)(6) the United States shall publish

 notice of this Order on the government’s internet website, www.forfeiture.gov. Notice shall be

 published for at least 30 consecutive days. The notice shall describe the forfeited property, state

 the times under the applicable statute when a petition contesting the forfeiture must be filed, and

 state the name and contact information for the government attorney to be served with the petition.

 The United States may also, to the extent practicable, provide written notice to any person known

 to have an alleged interest in the property.

         7.       In accordance with 21 U.S.C. § 853(n)(2), any person, other than the above named

 defendant, asserting a legal interest in the subject property may, within thirty days of the final

 publication of notice or receipt of notice, whichever is earlier, petition the Court for a hearing

 without a jury to adjudicate the validity of his or her alleged interest in the subject property, and

 amendment of the order of forfeiture pursuant to 21 U.S.C. § 853(n).

         8.       In accordance with 21 U.S.C. § 853(n)(3), any petition filed by a third-party

 asserting an interest in the subject property shall be signed by the petitioner under penalty of

 perjury and shall set forth the nature and extent of the petitioner’s right, title, or interest in the

 subject property, the time and circumstances of the petitioner’s acquisition of the right, title, or

 U.S. v. Breanne Janette Wells                     2
 Order of Forfeiture
Case 1:20-cr-00080-RJS-JCB Document 41-1 Filed 04/21/21 PageID.144 Page 3 of 3




 interest in the property, any additional facts supporting the petitioner’s claims, and the relief

 sought.

           9.     The petition must be filed with the Clerk of the Court, U. S. District Court for the

 District of Utah, 351 S. W. Temple, Rm 1.100, Salt Lake City, UT 84101, and a copy served upon

 Assistant United States Attorney Cy H. Castle, 111 S. Main St., Ste. 1800, Salt Lake City, UT

 84111-1506.

           10.    In accordance with Fed. R. Crim. P. 32.2(c)(1)(B), after the disposition of any

 motion filed under Fed. R. Crim. P. 32.2(c)(1)(A), and before a hearing on the petition, discovery

 may be conducted in accordance with the Federal Rules of Civil Procedure upon a showing that

 such discovery is necessary or desirable to resolve factual issues.

           11.    The United States shall have clear title to the subject property following the Court’s

 disposition of all third-party interests, or if no petitions are filed, following the expiration of the

 period provided in 21 U.S.C. § 853(n)(2) for the filing of third-party petitions.

           12.    Under Fed. R. Crim. P. 32.2(b)(4), this Order of Forfeiture shall become final as to

 the defendant at the time of sentencing and shall be made part of the sentence and referenced in

 the judgment. Under Fed. R. Crim. P. 32.2(c)(2), if no third-party files a timely claim, this Order

 shall become the Final Order of Forfeiture.

           13.    The Court shall retain jurisdiction to enforce this Order, and to amend it as

 necessary under Fed. R. Crim. P. 32.2(e).

           IT IS SO ORDERED.
                                                         Dated this      Day of April, 2021.



                                                         ROBERT J. SHELBY, Chief Judge
                                                         United States District Court


 U.S. v. Breanne Janette Wells                      3
 Order of Forfeiture
